Case 2:20-cv-10816-PA-PD Document 12 Filed 12/16/20 Page 1 of 1 Page ID #:37




 1     CENTER FOR DISABILITY ACCESS
       Raymond G. Ballister, Jr. SBN 111282
 2     Amanda L. Seabock, Esq., SBN 289900
       8033 Linda Vista Rd., Suite 200
 3     San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5     Attorneys for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9     Orlando Garcia,                                       Case: 2:20-cv-10816-PA-PD
10                   Plaintiff,
                                                             Plaintiff’s Notice of Voluntary
11        v.                                                 Dismissal Without Prejudice
12
       LJRB Investments, LLC; Heidy Lozano
13     Leiva,                                                Fed. R. Civ. P. 41(a)(1)(A)(i)
14                   Defendants.
15
16
17          PLEASE TAKE NOTICE that Plaintiff Orlando garcia, hereby voluntarily

18   dismisses the above captioned action without prejudice pursuant to Federal Rule of

19   Civil Procedure 41(a)(1)(A)(i).

20          Defendants have neither answered Plaintiff’s Complaint, nor filed a motion

21   for summary judgment. Accordingly, this matter may be dismissed without an Order

22   of the Court.

23
24   Dated: December 16, 2020                  CENTER FOR DISABILITY ACCESS

25
                                                        By:         /s/Amanda Seabock
26
                                                        Amanda Seabock, Esq.
27                                                      Attorneys for Plaintiff
28


                                                       1

                     Plaintiff’s Notice of Voluntary Dismissal Without Prejudice Pursuant to
                                  Federal Rule of Civil Procedure 41(a)(1)(A)(i)
